Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20    PageID.112   Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JOSEPH PITTENGER,

                  Plaintiff,
                                            Case No. 20-CV-10606
      vs.
                                            HON. GEORGE CARAM STEEH

FIRST NATIONAL BANK
OF OMAHA,

              Defendant.
_____________________________/

                  ORDER DENYING DEFENDANT’S
             MOTION TO STAY PROCEEDINGS [ECF No. 15]

      Plaintiff Joseph Pittenger filed this lawsuit alleging that defendant

First National Bank of Omaha (AFNBO@) violated the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”) and intruded upon his seclusion

by repeatedly calling his cellular telephone without consent. This matter is

before the court on defendant=s motion to stay (ECF No. 15). For the

reasons that follow, defendant=s motion to stay is DENIED.

                          FACTUAL BACKGROUND

      Pittenger alleges that defendant harassed him in violation of the

TCPA in an effort to collect a debt owed to FNBO. Defendant purportedly




                                      -1-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20        PageID.113   Page 2 of 9




called Pittenger more than 350 times between July and December of 2019.

Pittenger informed defendant that he was unable to make a payment to

FNBO because his financial resources were limited, but FNBO continued to

call him at least once and as many as seven times every day.

      On March 6, 2020, Pittenger filed a two-count complaint against

FNBO. Count I alleges that FNBO violated TCPA, 47 U.S.C. § 227

(b)(1)(A)(iii), by willfully and/or knowingly contacting plaintiff at his cellular

telephone using an artificial or prerecorded voice or an automatic telephone

dialing system (ECF No. 1; PageID.5 – 6). Count II asserts that FNBO

violated plaintiff’s privacy by intruding on his solitude by engaging in

harassing phone calls in an attempt to collect on an alleged debt despite

plaintiff’s request for the calls to cease (ECF No. 1; PageID.6 – 7).

      The court issued a scheduling order in this case on June 4, 2020.

Discovery ends February 12, 2021, dispositive motions are due by March

12, 2021 and trial is scheduled for July 27, 2021. On August 21, 2020

FNBO filed its motion to stay all proceedings in this action pending the

United States Supreme Court’s decision in Facebook, Inc. v. Duguid, No.

19-511. The Supreme Court granted the petition for writ of certiorari to

resolve a circuit split over the interpretation of the statutory definition of

“automatic telephone dialing system” contained in the Telephone


                                        -2-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20     PageID.114    Page 3 of 9




Consumer Protection Act at 47 U.S.C. §227(a)(1). FNBO argues that the

Supreme Court’s opinion has the potential to be dispositive of Pittenger’s

TCPA claim, thus a stay should be entered to avoid unnecessary

expenditure of time and expense by the parties or the court.

                      STANDARD FOR GRANTING A STAY

      This court’s “power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.”

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). However, “it is ... clear

that a court must tread carefully in granting a stay of proceedings, since a

party has a right to a determination of its rights and liabilities without undue

delay.” Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div.,

565 F.2d 393, 396 (6th Cir. 1977). Where “the stay motion is premised on

the alleged significance of another case’s imminent disposition, courts have

considered the potential dispositive effect of the other case, judicial

economy achieved by awaiting adjudication of the other case, the public

welfare, and the relative hardships to the parties created by withholding

judgment.” Caspar v. Snyder, 77 F. Supp. 3d 616, 644 (E.D. Mich. 2015)

(citation omitted).




                                       -3-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20      PageID.115   Page 4 of 9




                                   ANALYSIS

I.    Telephone Consumer Protection Act

      In pertinent part, the TCPA prohibits the making of “any call (other

than a call made for emergency purposes or made with the prior express

consent of the called party) using any automatic telephone dialing system

or an artificial or prerecorded voice—(iii) to any number assigned to

a...cellular telephone service...or any service for which the called party is

charged for the call….” 47 U.S.C. §227(b)(1)(A)(iii) (emphasis added).

One of the issues in this litigation, and the issue that is pertinent to the

motion for stay, is whether FNBO used an “automatic telephone dialing

system” to place calls to plaintiff.

II.   Legal Landscape

      The term “automatic telephone dialing system”(“ATDS”) is defined as

“equipment which has the capacity—(A) to store or produce telephone

numbers to be called, using a random or sequential number generator; and

(B) to dial such numbers.” 47 U.S.C. §227(a)(1). The circuit courts are

divided between those courts holding that equipment must use a random or

sequential number generator to qualify as an ATDS and those courts

holding that equipment can qualify as an ATDS if it merely has the capacity

to store numbers and dial those numbers automatically. The Third,


                                       -4-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20    PageID.116   Page 5 of 9




Seventh, and Eleventh Circuits have held that the statutory definition of

ATDS covers only those devices that use a random or sequential number

generator. Gadelhak v. AT&T Services, 950 F.3d 458, 460 (7th Cir. 2020);

see also Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306

(11th Cir. 2020) and Dominguez on Behalf of Himself v. Yahoo, Inc., 894

F.3d 116, 121 (3d Cir. 2018). The Second, Sixth and Ninth Circuits hold

that the statutory definition of ATDS includes equipment with a capacity to

“call numbers produced by a random or sequential generator” or “dial

stored numbers automatically.” Marks v. Crunch San Diego, LLC, 904

F.3d 1041, 1052 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1289 (2019);

see also Duran v. La Boom Disco, Inc., 955 F.3d 279, 290 (2d Cir. 2020)

and Allan v. Pa. Higher Educ. Assistance Agency, 968 F.3d 567, 579-580

(6th Cir. 2020).

      The Sixth Circuit joined the Second and Ninth Circuits when it issued

its decision in Allan on July 29, 2020. In its opinion, the court read §

227(a)(1) as follows:

      An ATDS is “equipment which has the capacity—

      (A) to store [telephone numbers to be called];

          or produce telephone numbers to be called, using a random or

          sequential number generator; and


                                     -5-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20   PageID.117   Page 6 of 9




       (B) to dial such numbers.”

Id.

       On July 9, 2020, the Supreme Court granted the petition for writ of

certiorari filed by Facebook, Inc. in Facebook, Inc. v. Duguid, No. 19-511,

2020 WL 3865252 (Jul. 9, 2020). The question to be decided is:

       Whether the definition of ATDS in the TCPA encompasses any
       device that can “store” and “automatically dial” telephone
       numbers, even if the device does not “us[e] a random or
       sequential number generator.”

Id., Petition for Writ of Certiorari at ii.

III.   Stay Analysis

       Defendant argues that waiting for the Supreme Court decision makes

sense to potentially avoid the parties having to expend resources

conducting discovery, retaining expert witnesses, drafting dispositive

motions, and preparing for trial based on an interpretation of “ATDS” that

may not apply to this case by the time it reaches trial. Defendant’s

position is that any equipment used by FNBO was not dialing random or

sequential numbers but was instead dialing from a list of numbers

associated with particular account holders like plaintiff who owed a debt to

FNBO. In its motion to stay, defendant contends that the calls at issue will

be beyond the scope of the TCPA if the Supreme Court holds that the

statutory definition of “ATDS” is limited to those devices that use a random
                                          -6-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20      PageID.118   Page 7 of 9




or sequential generator. If the Court narrows the definition of ATDS, it

would obviate the need for a substantial amount of fact and expert

discovery that would otherwise be required under Allan. Therefore,

according to defendant, the Supreme Court’s decision will have a

dispositive effect on this action.

      Plaintiff’s position is that, as is true with all TCPA claims, discovery is

necessary to uncover the nature, willfulness, and magnitude of FNBO’s

violations. Such discovery is also relevant to plaintiff’s intrusion upon

seclusion claim, which is completely unrelated to the outcome of Duguid

and the definition of an ATDS. In addition, plaintiff’s complaint alleges a

violation of 47 U.S.C. § 227 (b)(1)(A)(iii) based on defendant’s use of

prerecorded messages, which is not part of the definition of ATDS

(Complaint, ¶ 20). Therefore, the discovery FNBO hopes to avoid by

staying this action, including depositions regarding its collection efforts and

phone systems, is necessary to the resolution of plaintiff’s claims,

regardless of Duguid’s outcome. See Lacy v. Comcast Cable

Communications, LLC, No. 3:19-cv-05007-RBL (W.D. Wash. Aug. 13,

2020) (order denying stay of TCPA litigation pending the Duguid decision

because “regardless of Duguid’s outcome, discovery will need to take place

in this case regarding (1) the existence and exact nature of any ATDS used


                                      -7-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20        PageID.119    Page 8 of 9




to contact [plaintiff], (2) whether [defendant] called [plaintiff] ... using a

prerecorded voice, and (3) whether such calls were directed to cell phone

numbers other than that of the intended recipients.”).

      A. Hardship or Prejudice to Either Party

      While the discovery process is inherently expensive and somewhat

burdensome, it is an unavoidable aspect of litigation and “‘being required to

defend a suit, without more, does not constitute a ‘clear case of hardship or

inequity’ within the meaning of Landis.’” Citizens Banking Corp. v. Citizens

First Bancorp, Inc., No. 07-10985, 2007 WL 4239237, at *7 (E.D. Mich.

Dec. 3, 2007) (quotation omitted). Given the narrow question posed in

Duguid, the Supreme Court’s ruling will likely not be dispositive of all issues

in the present case, and the parties will still need to conduct discovery into

the systems FNBO used to contact plaintiff. Discovery in this case was in

its infancy when FNBO filed its motion for stay, and although FNBO

identified two systems it used to call customers, it did not identify the

functionality and capacity of either system. Given the nature of evidence,

where memories fade, witnesses become more difficult to locate and

essential documents can be lost, it is always best to engage in discovery

where litigation is apparent and inevitable.




                                        -8-
Case 2:20-cv-10606-GCS-APP ECF No. 18 filed 09/18/20    PageID.120   Page 9 of 9




      B. Public Welfare

      Stays are not favored and “a party has a right to a determination of its

rights and liabilities without undue delay.” Ohio Envtl. Council, 565 F.2d at

396. This case was filed in March 2020 and the court does not believe it

would be in the public’s best interest to stay litigation pending a decision by

the Supreme Court, particularly where that decision may only potentially

and partially impact the issues in this case.

      C. Judicial Economy

        The court does not foresee an unnecessary burden being placed

     upon its docket by requiring the parties to proceed with discovery.

Discovery is set to be complete by February 12, 2020. When discovery is

 complete, either party may apprise the court whether the Supreme Court

     has scheduled oral argument in Facebook v. Duguid and whether

     circumstances relevant to the court’s stay analysis have changed.

                               CONCLUSION

      For the reasons stated above, defendant FNBO’s motion for stay is

DENIED.

Dated: September 18, 2020

                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE


                                     -9-
